DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12, 13, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1) and Kuo (5,322,885). It is noted that when utilizing Tong et al., the disclosures of the reference are based on US 2016/0272893 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tong et al. are found in US ‘893.

Regarding claims 1-2, 9, 21, 24 and 25, Tran et al. disclose a pressure sensitive adhesive layer comprising (meth)acrylate-based block copolymer, halogen-free flame retarding agent and tackifying resins, i.e. film forming binder (see Abstract and paragraphs 0105, 0111). The pressure sensitive adhesive which is flame retarding is coated onto the backing, i.e. the pressure-sensitive adhesive layer reads on halogen-free fire protection coating (see Abstract). The tackifying resin can be terpene phenolics, i.e. terpene-phenol resins (see paragraph 0083). Further, combination of tackifying resin can be used, i.e. terpenes are mixtures of terpenes with other substances.
Tran et al. disclose tackifying resin present in amount of 1 to 100 parts by weight based on 100 parts by weight of (meth)acrylate-based copolymer (see paragraph 0084) . Accordingly, the amount of tackifying resin as film-forming binder is 1 to 50 wt%.
Tran et al. disclose halogen-free retarding agents such as ammonium salts of phosphoric acid (see paragraph 0081). Although, Tran et al. do not disclose ammonium salts of phosphoric acid is a foam-forming substance, given that ammonium salts of phosphoric acid is identical to foam-forming substance utilized in the present invention, it is obvious or inherent that ammonium salts of phosphoric acid of Tran et al. is foam-forming substance. Tran et al. disclose ammonium polyphosphate (i.e. foam forming substance) in amount of at least 15 wt% (see paragraphs 0081, 0082).
Tran et al. disclose adhesive can comprise a single solvent or a mixture of different solvents (see paragraphs 0107-0109). Tran et al. disclose the adhesive solution blend contains 30 to 70 wt% of solids (see paragraph 0110). Accordingly, the solvent is 30 to 70 wt%.
Tran et al. disclose other additives comprising fillers such as talc which read on assistant and additive substances (see paragraphs 0086, 0088).
Tran et al. do not disclose amount of assistant and additive substances, i.e. fillers. Tran et al. do not disclose blowing agents, carbon forming substance, thickeners and dispersing additives.
Tong et al. disclose intumescent material comprising an inorganic filler such as talc present in amount of 5 to 25 wt% for fire protection applications (see paragraph 0033).
In light of motivation for using intumescent material comprising 5 to 25 wt% of inorganic filler such as talc disclosed by Tong et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 5 to 25 wt% of inorganic filler such as talc in flame retarding adhesive layer of Tran et al. in order to provide fire protection, and thereby arrive at the claimed invention.
Tong et al. disclose intumescent material comprising 5 to 20 wt% of charring agent (substances which are carbon-forming) and 5 to 20 wt% of blowing agent (see Abstract and paragraph 0034). The charring agent can be pentaerythritol and the blowing agent can be melamine (see paragraph 0034). The intumescent material can be formed into fire protection barriers (see Abstract).
In light of motivation for using intumescent material comprising 5 to 20 wt% of charring agent such as pentaerythritol and 5 to 20 wt% of blowing agent such as melamine disclosed by Tong et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use charring agent such as pentaerythritol and blowing agent such as melamine in flame retarding adhesive layer of Tran et al. in order to provide fire protection barrier, and thereby arrive at the claimed invention.
Tran et al. in view of Tong et al. do not disclose thickeners and dispersing additives.
As indicated by Kuo, it is well known to use thickeners and dispersing additives as coating additives (see col. 10-11, lines 52-2).
Therefore, as taught by Kuo it would have been obvious to one of the ordinary skills in the art to use thickeners and dispersing additives as coating additives in the flame retarding adhesive layer of Tran et al. in view of Tong et al, and thereby arrive at the claimed invention.
Kuo et al. disclose thickener and dispersing additive in amount of 1 to 30 wt% (see col. 10-11, lines 52-2). That is, it would have been obvious to use thickener and dispersing additive in any amounts between 1 to 30 wt%, including those claimed, such that total amount of thickener and dispersing additive is between 1 to 30 wt%.
Although Tran et al. in view of Tong et al. and Kuo do not disclose halogen-free flame retarding pressure-sensitive adhesive layer is insulation layer forming and intumescent fire protection coating, given that halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is identical to that presently claimed, halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is insulation layer forming and intumescent fire protection coating. 

Regarding claims 3, 5, 6, 7 and 8, given that polyterpenes are optional, Tran et al. meets these claims.

Regarding claim 4, Tran et al. disclose tackifying resins can include synthetic hydrocarbon resin (see paragraph 0083).

Regarding claim 12, Tran et al. in view of Tong et al. and Kuo disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. disclose inorganic filler, Tran et al. in view of Tong et al. and Kuo do not disclose inorganic filler include titanium oxide. 
As indicated by Tong et al., it is well known to use inorganic filler such as titanium oxide for fire protection application (see paragraph 0033).
Therefore, as taught by Tong et al., it would have been obvious to one of the ordinary skills in the art to use inorganic filler such as titanium oxide in Tran et al. in view of Tong et al. and Kuo in order to provide fire protection, and thereby arrive at the claimed invention.

Regarding claim 13, Tran et al. disclose (meth)acrylate-based block copolymer which read on further film-forming binder comprising copolymers based on acrylic esters (see Abstract and paragraphs 0019 and 0032).
 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1) and Kuo (5,322,885) as applied to claim 1 above, further in view of Kabutoya et al. (US 2013/0009365 A1 cited in IDS).
Regarding claim 10, Tran et al. in view of Tong et al. and Kuo disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. in view of Tong et al. and Kuo do not disclose terpene-hydrocarbon resins as presently claimed.
Kabutoya et al. disclose pressure-sensitive adhesive layer comprising tackifier resin such as a-pinene copolymer that improves adhesion and flame retardancy (see paragraphs 0095-0096).
In light of motivation for using tackifier resin such as a-pinene copolymer disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a-pinene copolymer as tackifying resin in Tran et al. in view of Tong et al. and Kuo in order to improve adhesion and flame retardancy, and thereby arrive at the claimed invention.

Regarding claim 11, Tran et al. in view of Tong et al. and Kuo disclose the halogen-free insulation layer-forming fire protection coating as set forth above. Tran et al. in view of Tong et al. and Kuo do not disclose vinylaromatically modified hydrocarbon resins are phenylethene.
Kabutoya et al. disclose pressure-sensitive adhesive layer comprising tackifier resin such as styrene-modified terpene resin that improves adhesion and flame retardancy (see paragraphs 0095-0096). The styrene-modified terpene resin reads on vinylaromatically modified hydrocarbon resin are phenylethene, wherein styrene reads on phenylethene or vinylaromatic and terpene reads on hydrocarbon. 
In light of motivation for using tackifier resin such as styrene-modified terpene resin disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to styrene-modified terpene resin as tackifying resin in Tran et al. in view of Tong et al. and Kuo in order to improve adhesion and flame retardancy, and thereby arrive at the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1) and Kuo (5,322,885) as applied to claim 1 above, further in view of Kabutoya et al. (US 2013/0009365 A1 cited in IDS).

Regarding claim 15, Tran et al. in view of Tong et al. and Kuo disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. in view of Tong et al. and Kuo disclose blowing agent such as melamine, Tran et al. in view of Tong et al. and Kuo do not disclose blowing agent such as melamine phosphate.
Kabutoya et al. disclose melamine modified ammonium polyphosphate (i.e. melamine phosphate) as a phosphorous flame retardant which imparts flame retardancy and are superior in suppression in drip during combustion and compatibility to environmental regulation (see paragraphs 0090 and 0088).
In light of motivation for using melamine modified ammonium polyphosphate as a phosphorous flame retardant disclosed by Kabutoya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use melamine modified ammonium polyphosphate as melamine in Tran et al. in view of Tong et al. and Kuo in order to impart flame retardancy and are superior in suppression in drip during combustion and compatibility to environmental regulation, and thereby arrive at the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1) and Kuo (5,322,885) as applied to claim 1 above, further in view of Spencer et al. (US 2012/0164373 A1).

Regarding claims 17 and 18, Tran et al. in view of Tong et al. and Kuo disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. in view of Tong et al. and Kuo disclose ammonium polyphosphate, Tran et al. in view of Tong et al. and Kuo do not disclose ammonium polyphosphate as claimed.
Spencer et al. disclose ammonium polyphosphate (i.e. nitrogen containing phosphate) such as Exolit AP 422 as fire retardant mineral filler (see paragraph 0080). As evidenced by specification, Exolit AP 422 is ammonium polyphosphate utilized in the present invention (see paragraph 0082, 0083 of published application). Given that Exolit AP 422 of Spencer et al. is identical to that utilized in the present invention, Exolit AP 422 has formulae as presently claimed and Exolit AP 422 has a crystal form as presently claimed.
In light of motivation for using Exolit AP 422 fire retardant mineral filler disclosed by Spencer et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Exolit AP 422 as ammonium polyphosphate in Tran et al. in view of Tong et al. and Kuo in order to impart fire retardancy, and thereby arrive at the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2014/0162058 A1) in view of Tong et al. (WO2015/073229 A1), Kuo (5,322,885) and Spencer et al. as applied to claim 17 above, further in view of Cleaver et al. (US 2012/0296009 A1).

Regarding claim 19, Tran et al. in view of Tong et al., Kuo and Spencer et al. disclose the halogen-free insulation layer-forming fire protection coating as set forth above. While Tran et al. in view of Tong et al., Kuo and Spencer et al. disclose ammonium polyphosphate, Tran et al. in view of Tong et al., Kuo and Spencer et al. do not disclose ammonium polyphosphate as claimed.
Cleaver et al. disclose ammonium polyphosphate such as Exolit AP 462 as flame retardant material (see paragraph 0034). As evidenced by specification, Exolit AP 462 is ammonium polyphosphate containing encapsulating material composed of cured melamine/formaldehyde resin utilized in the present invention (see paragraph 0084 of published application).
In light of motivation for using Exolit AP 462 flame retardant material disclosed by Spencer et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Exolit AP 462 as ammonium polyphosphate in Tran et al. in view of Tong et al., Kuo and Spencer et al. in order to impart flame retardancy, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that, Claim 1 is directed to halogen-free, insulation layer-forming and intumescent fire protection coating. As an intumescent fire protection coating, the claimed components are formulated to form foam in the event of fire and swells up when heated (as the word “intumescent” conveys), so as to generate an expanded foaming layer for protecting the material underneath (see, e.g., [0001] of the present specification). Hence, the coating of claim 1 is entirely different from the flame retarding adhesive layer of Tran. And a person of ordinary skill in the art would so recognize that Tran discloses an entirely different coating than the present claims and would not have relied upon Tran to arrive at the present claims. One clear evidence of this different category is that Tran is entirely silent towards blowing agents and carbon forming substance in its coating, both being essential to make ammonium polyphosphate a foaming agent in an intumescent coating. As one skilled in the art would understand, while ammonium polyphosphate can be used alone as a flame retardant additive (i.e. a fire-suppressant salt to prevent or retard the propagation of small fires), it only works as a foaming agent in intumescent coating when in combination with blowing agents (e.g. melamine), carbon forming substance (e.g. pentaerythritol), as well as assistant and additive substances (e.g. talc). See, e.g., the step b) recorded at [0089] of the specification. To summarize, the claimed intumescent coating of the claimed invention, which foams and swells in the event of fire, belongs to a different technical field than the flame retarding coating taught by Tran and uses different mechanisms for fire protection.
As set forth above in the office action, Tran alone is not used to teach halogen-free insulation layer forming and intumescent fire protection coating. Tran in view of Tong disclose halogen-free flame retarding pressure-sensitive adhesive layer comprising a foaming agent, blowing agent and carbon forming substance.  Although Tran et al. in view of Tong et al. and Kuo do not disclose halogen-free flame retarding pressure-sensitive adhesive layer is insulation layer forming and intumescent fire protection coating, given that halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is identical to that presently claimed, halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is insulation layer forming and intumescent fire protection coating, absent evidence to the contrary. 
Further, given that the halogen-free insulation layer forming and intumescent fire protection coating of Tran et al. in view of Tong et al. and Kuo is identical to that presently claimed, the halogen-free insulation layer forming and intumescent fire protection coating of Tran et al. in view of Tong et al. and Kuo will foam and swell in the event of fire similar to the present invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, given that both Tran and Tong are drawn to fire protection materials they are combinable and analogous arts.

Applicants argue that in contrast, and as the Office acknowledges, Tong discloses an intumescent coating including a combination of blowing agents (melamine), carbon forming substance (pentaerythritol) and assistant and additive substances (talc), to generate foams. Thus, person of ordinary skill in the art would not have combined the components of Tong that relate to forming an intumescent coating, e.g., blowing agents, with that of Tran to arrive at an intumescent coating as set forth in at least claim 1 of the present application. The difference between a flame retardant coating (as directed by Tran) and an intumescent coating (as directed by the present claims) is well recognized by one of ordinary skill in the art. To support this position, Applicant attaches herewith a Review article publish in year 2011 as evidence. In Reference 11, a main review of intumescent coating (see Abstract), flame retardant is clearly considered as “not intumescent”. See page 260, the second full paragraph therein.
However, as noted above in the office action, the flame retardant has not been considered as “intumescent”. Given that halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is identical to that presently claimed, halogen-free flame retarding pressure-sensitive adhesive layer of Tran et al. in view of Tong et al. and Kuo is insulation layer forming and intumescent fire protection coating, absent evidence to the contrary.
Further, given that both Tran and Tong are drawn to fire protection materials they are combinable and analogous arts.

Applicants argue that hence, even in view of the possible use of ammonium polyphosphate flame retardant in the adhesive coating of Tran, a person of ordinary skill in the art would not have combined the intumescent formulation of Tong in an adhesive flame retardant coating of Tran. This is particularly apparent by the explicit instructions by Tran which requires that the additional additives in its flame-retarding coating should be carefully selected so as not to “detrimentally affect the desired properties of the pressure sensitive adhesive composition.” ([0085]). Thus, give Tran’s explicit teaching to avoid additives which “detrimentally affect the desired properties of the pressure sensitive adhesive composition”, a person of ordinary skill in the art would not add additives that completely change a flame retardant to an intumescent coating.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding additives of Tong “detrimentally affect the desired properties of the pressure sensitive adhesive composition” of Tran must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Paragraph 0084 of Tran does disclose that other additives can be added as long as the additives do not detrimentally affect the desired properties of the adhesive. There is no evidence that the additives disclose by Tong and Kuo would detrimentally affect the desired properties of the adhesive. Additionally, while paragraph 0084 states that “in some instances” the additives are selected to be compatible with the block copolymer, this is not required.

Applicants argue that as such, without knowing the content of the present application and considering the major compositional differences in intumescent coating and flame retardant compositions, the rejection of the claims based on the combination of Tran and Tong is a result of a hindsight reconstruction of the claims and improper.
Tran disclose pressure-sensitive adhesive layer comprising halogen-free flame retarding agent, i.e. the pressure-sensitive adhesive layer reads on halogen-free fire protection coating. Tong disclose intumescent material comprising charring agent and blowing agent, wherein the intumescent material can be formed into fire protection barrier. Therefore, given that both Tran and Tong are drawn to fire protection materials and given that Tong provide a proper motivation, Tran and Tong are properly combinable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that the remaining applied references to Kuo, Kabutoya, Spencer and/or Cleaver do not remedy the significant deficiencies in the combination of Tran and Tong.
However, note that while Kuo, Kabutoya, Spencer and/or Cleaver do not disclose all the features of the present claimed invention, Kuo, Kabutoya, Spencer and/or Cleaver are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, namely thickener and dispersing additive by Kuo, terpene and vinylaromatically modified hydrocarbon resins are based on phenylethene by Kabutoya, ammonium polyphosphate by Spencer, and ammonium polyphosphate is microencapsulated by melamine-formaldehyde resin by Cleaver et al., and in combination with the primary reference, discloses the presently claimed invention. 

In light of amendments, claim objections are withdrawn.
In light of amendments, 112(b) paragraph rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787